Citation Nr: 1044384	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for radiation burns of the 
left upper back, arm, and chest. 

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for stress incontinence.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for a right knee condition.

7.  Entitlement to service connection for Hashimoto's 
thyroiditis.

8.  Entitlement to service connection for Lyme disease with weak 
immune system.

9.  Entitlement to service connection for a neurological eye 
problem.

10.  Entitlement to service connection for bilateral foot 
numbness.

11.  Entitlement to service connection for sciatica.

12.  Entitlement to service connection for bunions.

13.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
(previously claimed as small airway disease). 

14.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for stress fractures of the bilateral lower 
extremities (previously claimed as a history of polyarthralgias).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1986 to June 1990.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the VA RO in Waco, 
Texas.  [Due to the location of the Veteran's residence, the 
jurisdiction of her appeal has been transferred to the RO in 
North Little Rock, Arkansas.]  

In July 2010, a video conference hearing was held before the 
undersigned Acting Veterans Law Judge (VLJ) at the North Little 
Rock, Arkansas RO.  A transcript of that proceeding has been 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was afforded a video conference hearing before the 
undersigned Acting VLJ on July 20, 2010.  On August 2, 2010, a 
letter was issued to the Veteran informing her that portions of 
the audio recording of this hearing were not transcribable and 
that VA was unable to produce a good written transcript of the 
proceeding.  This letter further offered the Veteran the 
opportunity to testify at another hearing.  See 38 C.F.R. § 
20.717 (2010).  The Veteran was also informed that she had 30 
days to respond to this letter.  If she did not respond within 30 
days, the Board would assume that she did not want another 
hearing and would proceed accordingly. 

In September 2010, the Veteran submitted a statement indicating 
that she wished to be afforded another hearing but that she 
needed an extension with regard to the deadline for submitting 
the hearing election form.  She stated that she would not be 
meeting with her representative until September 7, 2010, and 
wished to have an additional 30 days to submit her hearing 
election form.

A basic principle of Veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  

As the Veteran specifically indicated in her September 2010 
statement that she wished to be scheduled for another hearing, 
and over 60 days have passed since she submitted her request for 
an additional 30 days to submit her hearing election form, the 
Board will proceed to schedule the Veteran for a video conference 
hearing, based on the fact that this hearing is designed to be a 
substitution hearing for her previous July 2010 video conference 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a VLJ at her local RO.  
Provide her and her representative 
reasonable advance written notice of the 
date, time, and location of her requested 
hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals 


(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


